DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, “is widened” appears to claim that there is a change in size of the gap provided between the protrusion and the wave generator bearing, that the gap is made to increase in width when torque is not applied to the device.  The specification describes the gaps L1 and L2 on each side of the protrusion.  Under application of torque to the device, the protrusion twists so that at some portions along the circumference gap L1 is wider, while L2 is narrower, and at other portions along the circumference gap L2 is wider, while L1 is narrower.  When the torque is no longer applied, the width of both gaps both increases in places and decreases in places, as compared to when the torque is applied.  It is not clear what is meant by “a gap that is widened in the axial direction”.  For the purpose of this action, this is interpreted as meaning the gap has a width in the axial direction.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al.

Tamura et al. shows in figure 4, with a modification in figure 6, a bending meshing type gear device 10.
	The gear device 10 includes a wave generator 12.
	An external gear 14 is disposed on an outer periphery of the wave generator 12, and is bendably deformed as the wave generator 12 rotates ([0034] lines 1-5).
	A first internal gear 18-A meshes with the external gear 14.
	A second internal gear 18-B is disposed on one side in an axial direction of the first internal gear 18-A to mesh with the external gear 14.
	The bending meshing type gear device 10 further comprises a wave generator bearing 16 that is disposed between the external gear 14 and the wave generator 12 in a state where movement in the axial direction of the wave generator bearing is restricted, since the bearing 16 comprises balls 16a held in a race in inner ring 16b formed on the surface of the wave generator 12 (figs 4 and 6; [0022] lines 1-8) such that the wave generator holds the bearing balls in one axial position.
	As shown in figure 6, the external gear 14 includes a protrusion 14h on an inner periphery of the external gear 14.
	The protrusion 14h engages with the wave generator bearing 16 by extending radially inwardly between the two bearings 16-A and 16-B of the wave generator bearing 16 so as to be inherently capable of performing the function of restricting movement in the axial direction of the external gear 14.
(claim 1)

	The protrusion 14h and the wave generator bearing 16 overlap each other at a short axis position of the wave generator 12 when seen in the axial direction.  Paragraph [0020] describes that “the external gear 14 is bent and deformed so as to match the shape of the intermediate shaft portion 12b of the wave generator 12”, and paragraph [0084] describes the “protruding portion 14h is disposed between the first wave generator bearing 16-A and the second wave generator bearing 16-B” such that it is understood that the protrusion overlaps the wave generator bearing 16 over its entire circumference, including at the short axis portion of the wave generator 12.
(claim 2)

	The wave generator bearing 16 includes a first wave generator bearing 16-A and a second wave generator bearing 16-B that are arranged in the axial direction.
	The protrusion 14h is located between the first wave generator bearing 16-A and the second wave generator bearing 16-B.
(claim 3)

	When torque is not applied between the wave generator 12 and the first internal gear 18-A, a gap that is widened in the axial direction is provided between the protrusion 14h and the wave generator bearing 16.  A gap is shown in figure 6 on each side of the protrusion 14h, between both bearings 16-A and 16-B.
(claim 7, as best understood)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al., U. S. Patent Application Publication 2018/0187764 in view of Tsujimoto et al., JP 2015-190488, a machine translation of which is attached as an Office Action Appendix.

Handa et al. shows a bending meshing type gear device 1 in figures 1 and 2.
	The gear device 1 includes a wave generator 5.
	An external gear 4 is disposed on an outer periphery of the wave generator 11 (5, including bearings 13 and 14), and is bendably deformed as the wave generator rotates ([0057]).
	A first internal gear 2 meshes with the external gear 4.
	A second internal gear 3 is disposed on one side in an axial direction of the first internal gear 2 to mesh with the external gear 4.
	The bending meshing type gear device 1 further comprises a wave generator bearing 13/14 that is disposed between the external gear 4 and the wave generator 11 in a state where movement in the axial direction of the wave generator bearing 13/14 is restricted by at least restraining plates 25 and 26 ([0067]).
(claim 1)

	The wave generator bearing 13/14 includes an inner ring 16a.
	The bending mesh type gear device 1 further comprises an inner ring restriction member 25 that restrict movement in the axial direction of the inner ring 16a.
(claim 4)

	Handa et al. does not disclose that the external gear includes a protrusion on an inner periphery of the external gear that engages with the wave generator bearing.

	Tsujimoto et al. shows a bending meshing type gear device in figures 9, 10, and 11 similar to that of Handa et al. in that it comprises a wave generator 30B, an external gear 20B disposed on and deformed by the wave generator 30B, and first 11 and second 12 internal gears meshed with the external gear 20B.  The wave generator 30B is shown as having a pair of rollers 40B, but paragraph [0058] discloses the wave generator 30B may instead have an elliptical ball bearing (as in Tsujimoto et al.).  Note that the attached machine translation appears to indicate the paragraph number at the end of the associated paragraph.
	The external gear 20B includes a protrusion 51B on an inner periphery 20s of the external gear 20B ([0043]).
	The protrusion 51B engages with the wave generator bearing (40B) (engages recess 52B, fig. 11) to restrict movement in the axial direction of the external gear (“Relative axial movement to and from the roller 40 is restricted.” [0039]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a protrusion on the inner periphery of the external gear to engage with the wave generator bearing of Handa et al. in view of Tsujimoto et al. to maintain a good meshing state between the internal gears and the flexible external gear, resulting in ensured higher torque transmission efficiency (Tsujimoto et al. [0039]).



Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. in view of Nien et al., U. S. Patent 8,888,374.

Handa et al. shows a bending meshing type gear device 1 in figures 1 and 2.
	The gear device 1 includes a wave generator 5.
	An external gear 4 is disposed on an outer periphery of the wave generator 11 (5, including bearings 13 and 14), and is bendably deformed as the wave generator rotates ([0057]).
	A first internal gear 2 meshes with the external gear 4.
	A second internal gear 3 is disposed on one side in an axial direction of the first internal gear 2 to mesh with the external gear 4.
	The bending meshing type gear device 1 further comprises a wave generator bearing 13/14 that is disposed between the external gear 4 and the wave generator 11 in a state where movement in the axial direction of the wave generator bearing 13/14 is restricted by at least restraining plates 25 and 26 ([0067]).
(claim 1)

	The wave generator bearing 13/14 includes an inner ring 16a.
	The bending mesh type gear device 1 further comprises an inner ring restriction member 25 that restrict movement in the axial direction of the inner ring 16a.
(claim 4)

	Handa et al. does not disclose that the external gear includes a protrusion on an inner periphery of the external gear that engages with the wave generator bearing, that the protrusion and wave generator bearing overlap at a short axis position of the wave generator, that there are a plurality of protrusions and gaps on the external gear, nor that the total length of the protrusions is smaller than the total length of the gaps.

	Nien et al. shows in figures 3, 5, and 7 a bending meshing type gear device with a wave generator 40, an external gear 70 disposed on and deformed by a wave generator 40, an internal gear 30 (with teeth 31) meshing with the external gear 70, and a wave generator bearing 50 between the external gear and the wave generator.
	The external gear 70 includes a protrusion 81 on an inner periphery 711 of the external gear 70 (col. 3, lines 46-48).
	The protrusion 81 (80) engages with a concave structure 61 (60) of the wave generator bearing 50 to restrict movement in the axial direction of the external gear 70 (col. 4, lines 4-6).
(claim 1)

	Figure 3 shows an axial view of the gear device.  The protrusions 81 (indicated as 811) and concave structures 61 are shown to be in contact around the full periphery 711 of the external gear 70, including at the long axis position of the wave generator 40 (top and bottom of the figure) and at the short axis of the wave generator 40 (left and right sides of the figure).  The protrusion 81 and the wave generator bearing 50 (with concaves 61) overlap each other at a short axis position of the wave generator 40 when seen in the axial direction.
(claim 2)

	As shown in figure 5, a plurality of the protrusions 81 are arranged in a circumferential direction with gaps between the plurality of protrusions 81.
(claim 5)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a protrusion on the inner periphery of the external gear which engages the wave generator bearing of Handa et al. in view of Nien et al. because the engagement prevents axial slippage between the flexible wave generator bearing and the flexible external gear, “which improves the stability and transmission accuracy of the harmonic drive.” (col. 4, lines 4-7).  
Since the wave generator bearing and the external gear of both Handa et al. and Nien et al. are caused to “deform to the shape of the elliptical” wave generator (Nien et al., col. 3, lines 59-61), such an arrangement with protrusions on the external gear extending into recesses on the bearing as in Nien et al. would necessarily result in the protrusions and bearing overlapping along the entire periphery of the external gear and bearing, including at the short axis of the wave generator, when seen in the axial direction.  
Nien et al. discloses in col. 3, lines 5-14 that the engaging elements of the external gear and wave generator bearing may be chosen as a single element on each or plural elements on each, it being understood a designer would be able to choose the suitable option for a particular application.  Choice of whether to use multiple protrusions on the external gear with multiple recesses on the bearing would be made, for example, based on the materials used in the manufacture of the external gear and the bearing, taking into consideration the degree of flexibility required by the external gear balanced with the structural integrity of the bearing that needs to be maintained.
Though Nien et al. does not specify the relative sizes of the plurality of protrusions and the gaps between, one of ordinary skill in the art before the effective filing date of the claimed invention would know to choose appropriate sizes for a particular application as discussed above, taking into consideration the materials used and the required flexibility and structural integrity of the elements, for example.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,061,227 (Fickelscher) October 1991 - "the axial ends of the flexible ring 10 include radially inwardly projecting collars 88 for preventing axial movement of the flexible band 10."

KR 10-2013-0098835 (Andoh et al.) September 2013 - "A restriction member (150) is arranged between the fixed wall, an output device (138), and the external gear and restricts the movement of the external gear in the axial direction."

U. S. Patent 9,145,919 (Lee) September 2015 - a bending mesh gear device with two wave generator bearings and two internal gears appears to include features on the wave generator cam to prevent axial movement of the bearings.

KR 10-2016-0001343 (Lee et al.) January 2016 - in fig. 5, a load distribution portion is arranged at an inner periphery of a deformable external gear, the load distribution portion including protrusions on an inner surface engaging a wave generator.

U. S. Patent 9,377,096 (Hoshina et al.) June 2016 - features for restricting axial movement of a wave generator bearing in a gear device with two internal gears.

U. S. Patent 10,352,426 (Kobayashi et al.) July 2019 - "A flat strain wave gearing (1) has a mechanism for preventing a flexible externally toothed gear (4) from moving in the direction of the device center axis (1a) with respect to a rigid internally toothed gears (2, 3)."

U. S. Patent 11,028,915 (Handa et al.) June 2021 - "A restraint mechanism for limiting the movement of the flexible external gear of a flat strain wave gearing in the axial direction has a first restraining member installed in a floating state in a first recess and a second restraining member installed in a floating state in a second recess."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659